 

Exhibit 10.4

 

First Amendment to Employment Agreement

 

This First Amendment to Employment Agreement (this "Amendment") dated as of the
date of the last signature set forth below and with effect from October 30, 2015
(the “Effective Date”) is an amendment to that certain Employment Agreement (the
"Agreement") dated as of June 9, 3014 between Brainstorm Cell Therapeutics,
Inc., a Delaware limited liability company (the "Company"), and Anthony Fiorino,
M.D., Ph.D. (the "Executive").

 

WHEREAS, the Company and the Executive desire to modify their existing
relationship and replace transition the role of the Executive from Chief
Executive Officer to Chief Medical Advisor and to provide for an ongoing
relationship between the Company and the Executive after the Effective Date,
with the Executive continuing to provide services to the Company, as the
Company's Chief Medical Advisor, on the terms and for the compensation set forth
in this Amendment;

 

WHEREAS, the Company and the Executive desire to clarify and modify the
Executive's rights to compensation under the Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.Cessation of Full Time Employment. Effective as of the end of October 30, 2015
Executive's full time employment with the Company shall cease and Executive
shall thereafter be employed as a consultant to the Company. Sections 1, 2 and 3
of the Agreement are hereby superseded by Sections 1, 2 and 3 of this Amendment.

 

2.Consultant's Position. Beginning on November 1, 2015, Executive shall continue
to provide services to the Company in the capacity of the Company's Chief
Medical Advisor (the "CMA"). It is specifically understood and agreed that the
position as the Company's CMA is a position as a consultant and not a position
as an officer of the Company. As such, Executive shall be free to seek and
accept additional full time or part time employment to begin at any time on or
after October 31, 2015 provided, however, that such other employment shall not
be in violation of the terms of Sections 8(b) or Section 9 of the Agreement as
modified by the terms of this Amendment. Consultant shall report to and shall be
subject to the instructions of the CEO of the Company provided such instructions
are reasonably consistent with Executive's position as the CMA and with the
scope of "CMA Services" as defined below in this Amendment.

 

3.Term. The term of this Agreement as amended by the Amendment shall be until
notice of termination is provided by the Company or the Executive in accordance
with the following restrictions: (x) at any time on or after the Effective Date,
the Company may terminate the Executive's services at will by written notice to
the Executive with or without cause and in the sole discretion of the Company;
(y) at any time after September 30, 2016 or, if earlier, at any time after the
later of (i) April 30, 2016 and (ii) completion of the analysis of the Company’s
U.S.A. phase 2 study, Executive may terminate the provision of Executive's
services at will by written notice to the Company with or without cause in the
sole discretion of the Executive. Upon either such termination (the
“Termination”) the CMA Services (defined below) shall cease, and the executive
and the Company shall have no ongoing obligation to one another except as
otherwise set forth in the Agreement as modified by this Amendment. The “CMA
Term” as used herein is defined as the period from the Effective Date to the
Termination.

 

 

 

 

4.Consultant's Duties. During the CMA Term (and subject to the time limitations
set forth below in this Amendment) and to the extent reasonably necessary or
appropriate at the time, Executive shall perform the following services on
behalf of the Company (the “CMA Services”):

 

·Assist with finalizing the multi-dose protocol.

·Assist with finalizing the statistical analyses of the phase 2a study.

·Assist with finalizing the SAP for the U.S.A. phase 2 study.

·General provision of advice and assistance to the Company with regard to
medical trials (specifically including but not limited to FDA trials) of the
Company's products.

·Assist with the completion of a pre-IND briefing document for progressive MS
(and continuing the dialogue with Dr. Riskind and Dr. Ionete from University of
Massachusetts who are interested in running the study).

·Assist with the completion of content for the Company's website.

·If requested and appropriate, travel to NEALS for DSMB meeting.

·If requested and appropriate, travel to Israel for follow-up with the Company's
CEO and/or Board of Directors on one or more of the above issues.

 

5.Compensation.

 

a.For a period of Six (6) Months beginning on November 1, 2015 and continuing
through April 30, 2016, Company shall continue to pay Executive an amount equal
to Executive's Base Salary as in effect immediately prior to cessation of the
Executive's position as the Chief Executive Officer of the Company (which for
the avoidance of doubt occurred on September 22, 2015) with such amount to be
paid through the Company's regular payroll. Further, and notwithstanding the
provisions of Section 5(c)(iii) of the Agreement or any other agreement between
the Executive and the Company, any Company stock options issued to the Executive
that were unvested prior to the Effective Date shall be terminated on the
Effective Date. However, all stock options issued to the Executive that were
vested and exercisable as of the Effective Date (which for the avoidance of
doubt consists of options to purchase 126,667 shares of the Company’s common
stock) shall remain exercisable by the Executive through and including September
30, 2016. Finally, the Six (6) Month period from November 1, 2015 through and
including April 30, 2016 shall be treated as the Payment Period for purposes of
Section 5(c)(iv) of the Agreement and the language contained in Section 5(c) of
the Agreement following the clause contained in Section 5(c)(iv) of the
Agreement and the Company shall be obligated to provide Executive with health
insurance benefits under Section (5)(c) of the Agreement to the same extent as
if the Company had terminated Executive's employment without cause on October
31, 2015. Other than as provided for above in this Section 5a of this Amendment,
the Company shall have no further obligation to pay Executive any amount, or to
provide Executive any benefits, in connection with the cessation of the
Executive's role as CEO of the Company or the termination of Executive's
employment or consultancy with the Company, or the Termination. The amounts
payable to Executive and the benefits provided to Executive in accordance with
the provisions of this Section 5a of the Amendment shall be paid to Executive
and/or provided to or on behalf of Executive in all events and without regard to
whether or not the Agreement, as amended, is terminated (with or without cause),
subject to Executive’s compliance with the terms of Section 22 of this
Amendment.

 

2 

 

 

b.Additional Compensation. During the CMA Term, Executive shall regularly record
and report to the CEO of the Company (on a regular or weekly or bi-weekly basis,
as relevant) the time spent by Executive each week in performing services on
behalf of the Company as the Company's CMA. During the period from October 31,
2015 through April 30, 2016 (the "Initial Period"), Executive shall receive no
compensation in addition to the compensation provided to Executive under Section
5a of this Amendment, above, for the CMA Services up to twenty (20) hours per
week. For CMA Services in excess of twenty (20) hours per week during the
Initial Period, the Company shall compensate Executive at the rate of One
Hundred Fifty ($150.00) Dollars per hour to be paid to Executive in accordance
with the Company's regular payroll policy in the next payroll period following
the regular weekly or bi-weekly submission to the Company by Executive of each
statement itemizing the provision by Executive of CMA Services. During the
Initial Period, Executive shall not be obligated to submit itemized statements
for weeks in which Executive provides 20 hours or less in services. For CMA
Services following expiration of the Initial Period but prior to Termination of
the CMA Term, the Company shall compensate Executive at the rate of Two Hundred
Fifty ($250.00) Dollars per hour to be paid to Executive in accordance with the
Company's regular payroll policy in the next payroll period following the
regular weekly or bi-weekly submission to the Company by Executive of each
statement itemizing the CMA Services. In addition to the compensation for CMA
Services set forth above, Executive shall be entitled to reimbursement of all
expenses reasonably incurred by Executive in connection Executive's provision of
services on behalf of the Company as the Company's CMA (not to include expenses
typically incurred in connection with working in a home office), provided that
any expense in excess of (i) $500 on any item or (ii) over $1,000 in the
aggregate in any calendar month, shall require the prior approval of the CEO of
the Company. The reasonable price paid by Executive or expense incurred by
Executive to purchase an item or service which Executive has been requested to
purchase by the Company or reasonable expense for travel requested by the
Company shall be deemed to be an expense which has been approved in advance by
the CEO of the Company. In the case of travel by air by Executive on behalf of
the Company, the Company, if requested to do so by Executive, shall purchase the
airline tickets for such travel in advance on the Executive's behalf.

 

3 

 

  

6.Executive Time Commitment/Time Limitations. During the Initial Period and up
to such time as Executive begins full time employment with a new employer,
Executive shall be obligated to spend up to Twenty (20) Hours per week providing
services to the Company as the Company's CMA if and to the extent that such
services are reasonably required or appropriate in performing Executive's duties
on behalf of the Company. Following the earlier to occur of Executive's start of
full time employment with a new employer or the end of the Initial Period,
Executive shall be obligated to spend up to three (3) Hours per week providing
services to the Company as the Company's CMA if and to the extent that such
services are reasonably required or appropriate in performing Executives duties
on behalf of the Company. If the services reasonably necessary or appropriate to
perform Executive's duties as the Company's CMA call for the provision by
Executive of more than Twenty (20) Hours per week prior to the earlier of
starting new full time employment or the end of the Initial Period or the
provision of more than 3 hours per week of services by Executive thereafter,
then Executive shall utilize his reasonable best efforts to provide such
additional hours of service (taking into account Executive's other personal and
professional obligations). Notwithstanding the preceding provisions of this
Section 6 of the Amendment, during the Initial Period, and even if Executive has
started new full time employment, if requested by the Company Executive shall
utilize his best efforts, in cooperation with the Company, to travel to Florida
on behalf of the Company for the DSMB and/or to travel to Israel at least once
to meet with the Board and/or with the Company's Chief Executive Officer with
the understanding that once Executive has started new full time employment,
travel to Israel will be difficult and the Company will have to cooperate with
Executive in scheduling such a meeting and Executive will use his best efforts
to fit such a meeting into his schedule (for example, if Executive were to fly
on a motzei shabbat and return on Monday night it would give Executive an
evening plus a full day in Israel, something that Executive might be able to
coordinate with a new employer).

 

7.Non-Disparagement. Company and Executive shall not at any time (whether during
or after the termination of Executive's employment/consultancy) make any
statement or disclosure or otherwise cause or permit to be stated or disclosed
any information which is designed, intended or might reasonably be perceived to
be designed or intended to have a negative impact or adverse effect on the
Executive or the Company or Executive's or the Company's, as applicable,
business or employment. Notwithstanding the foregoing, nothing contained in this
Amendment or in this Section 7 in particular prohibits the Company and the
Executive, as applicable, or is intended to prohibit the Company or the
Executive from providing truthful information about Executive's employment,
Executive or the Company to any governmental entity, regulatory agency, judicial
or dispute resolution forum, or to interfere with or prevent the Company or the
Executive from commencing, defending or participating fully in a judicial
proceeding or dispute resolution process. This Section 7 may be raised by the
Company or the Executive, as applicable, as a complete bar to any claim of
material breach by the Company or the Executive of this Section 7 or any
proceeding brought under this Section 7 to the extent the claim or the
proceeding concerns a statement or disclosure permissible under this Section 7.
Section 9(d) of the Agreement is superseded by the this Section 7.

 

8.Superseded Compensation Provisions. Effective on November 1, 2015, the
compensation provisions contained in Section 4(a), (b), (c), (d), (f), (g), and
(i) of the Agreement are superseded by the terms of this Amendment.

 

9.Termination and Consequences. The terms of Section 5 of the Agreement are
superseded by the terms of this Amendment except as may reasonably be required
in order to interpret or apply the terms of this Amendment.

 

4 

 

  

10.Termination Obligations. Section 6 of the Agreement shall continue to apply
except that the references to "termination of employment" or to "termination" in
the first two sentences of such Section 6 shall be deemed to refer to the
Termination of the CMA Term and the reference to "termination of employment" in
the last sentence of such Section 6 shall deemed to refer to October 30, 2015
and with the additional understanding that the offices there referred to do not
include Executive's position as the Company's CMA (it being understood by the
parties that the position as CMA is a consultant's position and is not
understood to be a position as an officer of the Company as an office then held
with the Company was meant by such Section 6).

 

11.Return of Confidential Information. The reference to "Executive's termination
of employment" in Section 7(c) of the Agreement shall be deemed to refer to the
Termination of the CMA Term, for purposes of clarity only, the provisions of
Section 7 of the Agreement shall otherwise remain in full force and effect.

 

12.Assignment of Inventions. The reference in Section 8(b) of the Agreement to
"during the term hereof" shall be deemed to refer to the period of Executive's
employment as CEO of the Company ending on October 30, 2015.

 

13.Assignment of Inventions - Duty to Disclose and Assist. Executive's
obligation to disclose contained in the first sentence of Section 8(c) of the
Agreement shall be limited to a duty to disclose Inventions made by Executive on
or before October 30, 2015. The reference in Section 8(c) of the Agreement to
the provision of services "without additional compensation if the Executive is
then employed by the Company" shall be deemed to refer to the provision of
services on or before October 30, 2015 with the provision of services thereafter
to be subject to the compensation provisions set forth above in this Amendment,
but no additional compensation shall be due in connection therewith.

 

14.Assignment of Inventions - Litigation. Executive shall be compensated in
accordance with the compensation provisions of this Amendment for services
provided to the Company pursuant to the provisions of Section 8(e) of the
Agreement during the CMA Term.

 

15.Continuation of Agreement Assignment Provisions, For Clarity Only. For
purposes of clarity only, the parties acknowledge and agree that the provisions
of Section 8 of the Agreement continue in full force and effect as modified by
the terms of this Amendment.

 

16.Additional Covenants - Non-Interference with Customer Accounts. The
references to Executive's employment, the term of Executive's employment, and
termination of the Executive's employment in Section 9(a) of the Agreement shall
be deemed to include the CMA Services and to include the CMA Term.

 

17.Additional Covenants - Non-Competition. Section 9(b) of the Agreement shall
be applied as if Executive's employment with the Company was terminated by the
Company on October 30, 2015 without Cause.

 

18.Additional Covenants - No Diversion. Executive's obligations under Section
9(c) of the Agreement with regard to actual or potential business opportunities
shall cease to apply with regard to Executive's activities on or after October
31, 2015.

 

5 

 

  

19.Additional Covenants - Non-Recruitment. The reference to "the termination of
the Employment Period" in Section 9(e) of the Agreement shall be deemed to refer
to the end of CMA Term.

 

20.Continuation of Agreement Additional Covenants, For Clarity Only. For
purposes of clarity only, the parties acknowledge and agree that the provisions
of Section 9 of the Agreement continue in full force and effect as modified by
the terms of this Amendment.

 

21.Continuation of Agreement Sections 10 and 11, For Clarity Only. For purposes
of clarity only, the parties acknowledge and agree that the provisions of
Sections 10 and 11 of the Agreement continue in full force and effect except
that references therein to the Agreement or to this Agreement are considered to
include the Agreement as amended by this Amendment to the extent reasonably
necessary or appropriate to accomplish the apparent purposes of such Sections 10
and 11 of Agreement as modified by the terms of this Amendment.

 

22.Release of Claims. Notwithstanding anything to the contrary, (i) no
compensation of any kind shall be payable to the Executive pursuant to Section 5
of this Amendment unless and until Executive shall execute and deliver a full
and general waiver and release to the Company in favor of the Company, its
successors, assigns, Board members, officers, employees, affiliates,
subsidiaries, parent companies, agents and representatives, in the form set
forth on Exhibit A hereto, such waiver and release to be delivered by Executive
within 10 days after the Effective Date (unless applicable law requires a longer
time period, in which case this date will be extended to the minimum time
required by applicable law), and (ii) the final payment to the Executive under
Section 5b of the Amendment and any continued exercisability of Executive’s
options after Termination of the CMA Term pursuant to Section 5a of this
Amendment, shall each be conditioned upon, and deemed consideration for,
Executive’s execution of a second release in the form set forth on Exhibit A
hereto within 10 days after the Termination of the CMA Term (unless applicable
law requires a longer time period, in which case this date will be extended to
the minimum time required by applicable law).

 

IN WITNESS WHEREOF, this Amendment to the Agreement has been executed as of the
date of the last signature set forth below and with effect from October 30,
2015.

 

The Company:     Brainstorm Cell Therapeutics Inc.   The Executive:       By:
/s/ Chaim Lebovits   /s/ Anthony Fiorino, M.D., Ph.D. Chaim Lebovits, CEO  
Anthony Fiorino, M.D., Ph.D. Date: 11.11.15   Date: November 11, 2015

 

6 

 

 

EXHIBIT A

 

Release of Claims

 

In consideration for the payments and benefits to be provided to the Executive
described in Section 5 of the First Amendment to Employment Agreement effective
October 30, 2015 (the "Amendment") amending that certain Employment Agreement
(as amended, the "Agreement") dated as of June 9, 3014 between Brainstorm Cell
Therapeutics, Inc., a Delaware limited liability company (the "Company"), and
Anthony Fiorino, M.D., Ph.D. (the “Executive”), with the intention of binding
the Executive, the Executive’s agents, attorneys, representatives, heirs, issue,
executors, affiliates, successors, administrators and assigns, Executive does
hereby irrevocably and unconditionally forever release and discharge the
Company, and its subsidiaries, affiliates, divisions and licensees, as well as
each of their respective stockholders, managers, members, partners, heirs,
executors, administrators, agents, employees, officers, directors, predecessors,
successors, insurers, assigns, representatives and attorneys (the “Releasees”),
of and from any and all manner of actions, causes of action, suits, complaints,
debts, sums of money, costs, damages, losses, interests, attorneys’ fees,
expenses, liabilities, charges, claims, obligations, promises, agreements,
counterclaims and demands, whatsoever, in law or in equity or otherwise, that
Executive now has or may have, whether mature, direct, derivative, subrogated,
personal, assigned, both known and unknown, foreseen or unforeseen, contingent
or actual, liquidated or unliquidated, arising from the beginning of the world
until the date of execution set forth below, arising in any way out of or in
connection with Executive’s employment or consulting with the Company or the
termination of Executive’s employment or consulting with the Company.  The
foregoing release of claims by Executive includes, but is not limited to, any
and all claims under the Americans with Disabilities Act (“ADA”), 42 U.S.C. §
12101 et seq., the Civil Rights Act of 1991, 42 U.S.C. § 1981a et seq., the
Executive Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1001 et seq.,
the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., the Family and
Medical Leave Act (“FMLA”), Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e et seq., the United States Constitution, the Constitution of the State
of New York, the Constitution of the State of New Jersey, the New York State
Human Rights Law, N.Y. Exec. Law § 291et seq., the New York City Human Rights
Law, N.Y.C. Admin. Code, § 8-107 et seq., the Conscientious Executive Protection
Act (“CEPA”), N.J.S.A. § 34:19-1-8, the Sarbanes-Oxley Act of 2002, et seq.,
(each as amended) and all other similar federal, state, or municipal statutes or
ordinances, including any whistle blower or any other local, state or federal
law, regulation or ordinance prohibiting discrimination or pertaining to
employment, consulting, and any contract, tort, or common law theories with
respect to Executive’s hiring by the Company, the terms and conditions of
Executive’s employment or consulting with the Company, and/or the termination of
Executive’s employment or consulting with the Company. Executive does not waive
Executive’s rights to any claims which may not be released as a matter of law.

 

The Company and Executive understand and agree that the release set forth above
does not in any way affect the rights and obligations of the parties created
under the Agreement and the rights of either party to take whatever steps may be
necessary to enforce the terms the Agreement or the terms of this release or to
obtain appropriate relief in the event of any breach of the terms of the
Agreement or breach of the terms of this release.  Executive acknowledges that
Executive has not filed any complaint, charge, claim or proceeding, if any,
against any of the Releasees before any local, state or federal agency, court or
other body (each individually a “Proceeding”).  Executive represents that
Executive is not aware of any basis on which such a Proceeding could reasonably
be instituted.  Executive acknowledges that Executive will not initiate or cause
to be initiated on Executive’s behalf any Proceeding and will not participate in
any Proceeding, in each case, except as required by law.  Further, the release
set forth in this release does not prohibit the Executive from reporting
possible violations of law or regulation to any governmental agency or
regulatory body or making other disclosures that are protected under any law or
regulation, or from filing a charge with or participating in any investigation
or proceeding conducted by any governmental agency or regulatory body.

 

7 

 

  

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Release
as of the date set forth below. Executive acknowledges that the execution of
this Release is Executive’s own free, voluntary and knowing act and deed.

  

  The Executive:       /s/ Anthony Fiorino, M.D., Ph.D.   Anthony Fiorino, M.D.,
Ph.D.   Date of Execution: November 11, 2015       Agreed and Acknowledge by the
Company:       Brainstorm Cell Therapeutics Inc.       By: /s/ Chaim Lebovits  
Chaim Lebovits, CEO   Date: 11.11.15

 

8 

